Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, file 5/26/2020 are acknowledged, pending, and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112/35 USC § 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation "the 1,8-naphthalimide derivative” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a 1,8-naphthalimide derivative”.
Regarding claim 3, the limitation "the 1,8-naphthalimide derivative” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a 1,8-naphthalimide derivative”.
Further regarding claim 3, the limitation "the concentration” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a concentration”.
Regarding claim 4, the limitation "the molar ratio” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a molar ratio”.
Further regarding claim 4, the limitation "the organic solvent” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “an organic solvent”.
Further regarding claim 4, the limitation "the reaction time” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a reaction time”.
Further regarding claim 5, the limitation "the volume ratio” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a volume ratio”.
Further regarding claim 5, the limitation "the final concentration” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a final concentration”.
Regarding claim 7, this claim provides for the use of the compound of claim 6, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 7 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, Le., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Regarding claim 8, the limitation "the application environment” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “an application environment”.
Regarding claim 10, the limitation "the concentration” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a concentration”.
Further regarding claim 10, the limitation "the volume ratio” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a volume ratio”.
Regarding claim 11, the limitation "the molar ratio” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a molar ratio”.
Further regarding claim 11, the limitation "n-butylamine” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “an n-butylamine”.
Further regarding claim 11, the limitation "the reaction temperature/time” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a reaction temperature/time”.
Regarding claim 12, the limitation "the molar ratio” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a molar ratio”.
Further regarding claim 12, the limitation "the organic solvent” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “an organic solvent”.
Further regarding claim 12, the limitation "the reaction temperature/time” has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “a reaction temperature/time”.
Dependent claims follow the same reasoning.

Allowable Subject Matter
Claims 1, 6, and 9 are allowed over the prior art. The following is a statement of reasons for the indication of allowable subject matter:  
Reference Wang et al. (Org. Lett., Vol. 14, No. 2, 2012) describes most of the limitations of independent claims 1, 2, and 3, however fail to teach or suggest the structure prepared in step 4 (drawn out indicated in claim 6).
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-12.	
Claims 2-5, 7-8, and 10-12  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797